Case: 16-60212         Document: 00514042190          Page: 1   Date Filed: 06/21/2017




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                       No. 16-60212                                  FILED
                                     Summary Calendar                            June 21, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee

v.

HECTOR MIGUEL DIAZ-OSUNA, also known as Pariente,

                                                    Defendant-Appellant


                     Appeals from the United States District Court
                        for the Southern District of Mississippi
                                USDC No. 5:13-CR-13-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Hector Miguel Diaz-Osuna appeals from his judgment of conviction and
sentence following his jury trial conviction of conspiracy to cause a riot in a
federal prison and his guilty plea conviction of voluntary manslaughter of a
federal prison guard. Diaz-Osuna challenges only the jury trial conviction,
arguing that that the evidence was insufficient and that the district court erred
in giving an Allen 1 charge. The Government moves to dismiss the appeal or,

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1   Allen v. United States, 164 U.S. 492, 501 (1896).
    Case: 16-60212    Document: 00514042190    Page: 2   Date Filed: 06/21/2017


                                No. 16-60212

alternatively, for summary affirmance based on the appeal waiver in Diaz-
Osuna’s plea agreement.     Diaz-Osuna’s opening brief did not address the
waiver and he has not responded to the Government’s argument.
      We review de novo whether an appeal waiver bars an appeal. United
States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). Diaz-Osuna’s waiver was
knowing and voluntary as the record shows that he knew he had the right to
appeal and that he was giving up that right by entering the plea agreement.
See United States v. Higgins, 739 F.3d 733, 736 (5th Cir. 2014). Also, the
waiver plainly applies to his challenge to his jury trial conviction. See id.
Accordingly, we GRANT the Government’s motion to dismiss and DENY the
alternative motion for summary affirmance.       Counsel for Diaz-Osuna is
cautioned that pursuing an appeal contrary to a valid waiver and without
responding to the Government’s invocation of the waiver is a needless waste of
judicial resources and could result in sanctions. See United States v. Gaitan,
171 F.3d 222, 223-24 (5th Cir. 1999).
      APPEAL DISMISSED.




                                        2